Citation Nr: 0412862	
Decision Date: 05/18/04    Archive Date: 05/25/04	

DOCKET NO.  03-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for training pursued between March 
15, 2001, and November 13, 2001.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1994 
to June 1999, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Between March 15, 2001, and November 13, 2001, the 
veteran successfully completed several licensing and 
certification examinations.  

3.  The veteran filed an application for licensing and 
certification testing fee reimbursement with the VA on July 
7, 2003, more than one year after the date of the last 
licensing and certification examination.  


CONCLUSION OF LAW

The requirements for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for training 
pursued between March 15, 2001, and November 13, 2001, have 
not been met.  38 C.F.R. § 21.7131 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the 
substance of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between the VA and the veteran for obtaining that evidence.  
However, it is not clear that such notice is required since 
the benefit sought in this case is found in Chapter 30 of 
Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) ("the notice and duty to assist provisions of the 
[VCAA] . . . are relevant to a different chapter of Title 38, 
and do not apply to this appeal.")  

In any event, the Board would observe that the Statement of 
the Case provided to the veteran have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In this case, the relevant 
and probative evidence consists of the dates the veteran was 
pursuing training and the date of his application for VA 
educational assistance.  That evidence is associated with the 
claims file.  Therefore, the Board finds that all relevant 
and probative evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has not effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review.  

The basic facts in this case are not in dispute.  Between 
March 15, 2001, and June 16, 2003, the veteran took and 
successfully completed licensing and certification 
examinations in connection with his pursuit of training.  On 
July 7, 2003, the veteran filed an application for licensing 
and certification testing fee reimbursement with the VA.  
Letters to the veteran from the RO indicated that payment was 
allowed for the June 16, 2003, test but that payment could 
not be allowed for testing which occurred prior to July 2002, 
more than one year prior to the date of his July 2003 
application. 

In the veteran's Notice of Disagreement and his Substantive 
Appeal, the veteran essentially related that he was unaware 
that he was eligible for reimbursement of licensing and 
certification testing fees and that he immediately submitted 
his claim when he became aware of its availability.  The 
veteran asserts that it was not made clear to him that there 
were any limitations on the dates claims were submitted other 
than exams taken after March 1, 2001.  The veteran has 
requested one-time consideration to allow full benefits for 
the examinations submitted.  

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible veteran enters into training the commencing date 
of his or her award of educational assistance, if the award 
is the first award of educational assistance for the program 
of education the veteran is pursuing will be the latest of 
(i) the date of the educational institution's certification, 
(ii) one year before the date of claim, (iii) the effective 
date of the approval of the course, or (iv) one year before 
the date the VA receives approval notice for the course.  
38 C.F.R. § 21.7131(a)(1).  

In this case the veteran does not dispute either the date of 
the examinations for which he requests reimbursement or the 
date of his claim in July 2003.  Rather, the veteran 
essentially contends that he was unaware of any time limit 
for submitting an application for reimbursement for 
examination fees, although in the veteran's Substantive 
Appeal he seems to indicate that he was aware of a time limit 
for examinations taken after March 1, 2001, which is the 
situation in this case.  All of the veteran's examinations 
were taken between March 15, 2001, and June 16, 2003.  While 
the RO granted benefits for the test taken in June 2003, the 
RO denied payment for all exams that the veteran took prior 
to July 2002 since they were all taken more than one year 
prior to the date of the veteran's application.  The Board 
finds that the RO's action was correct and that the veteran 
is not entitled to payment for examinations taken more than 
one year prior to the date of his application.  

While the Board acknowledges the veteran's contentions set 
forth in his Notice of Disagreement and his Substantive 
Appeal, the RO and the Board are bound by the regulations of 
the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  
Accordingly, the Board concludes that educational assistance 
for training pursued prior to July 2002, or one year prior to 
receipt of the application, is not established.  


ORDER

Payment of educational assistance under Chapter 30, Title 38, 
United States Code, for training pursued between March 15, 
2001, and November 13, 2001, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



